DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Application filed October 4, 2019. 
It is acknowledged that the application 14/709,318 by the same inventors are cross-referenced in the instant application. A review of the non-rejections made to the application 14/709,318, dated July 7, 2017, seems applicable to the instant application and, the rejections under 35 U.S.C. § 103 is mainly duplicated below.
3. Please note claims 1-11 are pending and claims 1, 10 and 11 are independent.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on January 3, 2020 were filed before the mailing of a first Office action after the filing of the application. The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.  
Double Patenting Rejection
5.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

5.1. Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Patent US 9,087,090. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
As per claims 1-11, the claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Patent US 10,242,109. Although the conflicting claims are not identical, they are not patentably distinct from 
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patent 10657168. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 1 of the US Patent 10657168, issued to the parent application 14/709,318 to which the instant application is a continuation in part, is fully disclosed by the instant application.
"Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The above rejections is drawn against an U.S. Patent issued to the parent application though the allowable subject matter of the instant application pending to be determined. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.1.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

6.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.1.4. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

6.2. Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Traw et al.: “METHOD AND APPARATUS TO PROVIDE A PERSONALIZED CHANNEL”, (U.S. Patent US 2003/0066090 Al, filed Sep.28, 2001 and issued Apr. 3, 2003, hereafter “Traw”), in view of 
Perkes: “SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PRESENTING MEDIA TO A USER IN A MEDIA ON DEMAND FRAMEWORK”, (U.S. Patent Application Publication US 2003/0110503 Al, filed Oct. 25, 2002 and published Jun. 12, 2003).

As for claim 1, Traw discloses a method for facilitating personalized rendering of media files through on a device configured to access a data link (Traw: [0002]), the method comprising:
receiving, over the data link, a plurality of media files and associated file metadata, wherein the file metadata defines one or more attributes of the media files (Traw: [0014], client receives meta data and media data files) or and 
storing, in a memory of the device, ones of the media files and associated file metadata consistent with one or more profiles maintained within the memory of the device (Traw: 
Traw, however, does not explicitly disclose, “channel profiles” or 
Perkes, on the other hand, explicitly discloses channel profiles (Perkes: [0078], lines 21-27, channel identifiers).
Both Perkes and Traw are of the same field of endeavor, they specifically teach rendering of personalized media data (Perkes: [0012] or Traw: [0026]). 
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate the teachings of Perkes into Traw that would have allowed users of Traw to have a useful interface through which information is organized based on the set of metadata descriptors.  The user is permitted to issue commands relating to the media objects via the interface.  Media associated with the media objects from the one or more media sources is presented to the user based on the issued commands (Perkes: [0012]).

As for claim 2, Traw as modified discloses the method of claim 1 further comprising 
discarding, based upon the file metadata associated with said ones of the media files, one or more media files that are non-responsive to the one or more channel profiles (Traw: [0103], data files and meta-data are discarded if they do not meet a moderate threshold rating);

sequencing the media files for rendering responsive to the one or more categories (Traw: [0056], sequencing based on categories, e.g., actors, directors, writers etc.). 

As for claim 3, Traw as modified discloses the method of claim 2 wherein the media files selected responsive to the category are selected responsive to a measure to which the attributes of the media file match a set of attributes related to the category (Traw: [0056]-[0057], responsive to categorization, the processor automatically selects the data file for the user). 

As for claim 4, Traw as modified discloses the method of claim 3 wherein the media files selected responsive to the category are additionally selected responsive to the degree to which the attributes of the media files match one or more attribute biases selectable by a user (Traw: [0055]-[0056], media files are being selected based on user profiles or attributes). 

As for claim 5, Traw as modified discloses the method of claim 1 wherein sequencing for playback is responsive to a set of user preferences, said preferences including user identification of a user preference attribute of the media file as a favorite (Traw: [0055], user 

As for claim 6, Traw as modified discloses the method of claim 1 wherein sequencing for playback is responsive to a set of user preferences, said preferences including user identification of a user preference attribute of the media file as banned (Traw: [0039], client-side filtering is done based on user attributes)

As for claim 7, Traw as modified discloses the method of claim 5 wherein said user preference attribute is further associated with an artist (Traw: [0056], associated attributes based on titles, actors or artists)

As for claim 8, Traw as modified discloses the method of claim 1 wherein the amount of storage devoted to local files associated with a channel is allocated responsive to the characteristics of the channel (Traw: [0057], personalized channel on a display device to the user is tailored based on profiles or [0070], the local cache is sized according to the requirement). 

As for claim 9, Traw as modified discloses the method of claim 8 wherein the amount of storage devoted to the local files associated with a channel is allocated responsive to the 

As for claim 10, Traw discloses a method for managing inventory of media files on a user personalized media file rendering device (Traw: [0002]), comprising the steps of:
receiving at the user device, over a communication link, a plurality of media files and associated metadata (Traw: [0014], client receives meta data and media data files);
determining a value metric of each of said plurality of media files, said determining based at least in part on said metadata (Traw: [0103], data files and meta-data are selected based on threshold rating, i.e., value metric is determined based on identified rating);
selecting, based on said determining a value metric, one or more media files of said plurality of media files for storage (Traw: [0049], files are selected based on rating table) or and
storing, in a memory of the device, said one or more selected media files (Traw: [0049], selectively storing data files according to the content rating).
Although, Traw discloses content rating (Traw: [0049]), Traw, however, does not explicitly disclose, “value metric” or 
Perkes, on the other hand, explicitly discloses value metric (Perkes: [0229], value of the media object is determined).

It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate the teachings of Perkes into Traw that would have allowed users of Traw to have a useful interface through which information is organized based on the set of metadata descriptors.  The user is permitted to issue commands relating to the media objects via the interface.  Media associated with the media objects from the one or more media sources is presented to the user based on the issued commands (Perkes: [0012]). 

As for claim 11, Traw discloses a method for sequencing media files for rendering on a user personalized media file rendering device (Traw: [0002]), comprising the steps of:
storing, in a memory of said device, a plurality of media files and associated metadata (Traw: [0034], the meta data and the media data files are stored in a storage device, for example, the storage 211 in the computer or the set top box);
retrieving, from said memory, said metadata associated with ones of said plurality of media files (Traw: [0014], client receives meta data and media data files);
determining, for each retrieved metadata, a rendering value metric (Traw: [0103], data files and meta-data are selected based on threshold rating, i.e., value metric is determined based on identified rating) or and

Although, Traw discloses content rating (Traw: [0049]), Traw, however, does not explicitly disclose, “value metric” or 
Perkes, on the other hand, explicitly discloses value metric (Perkes: [0229], value of the media object is determined).
Both Perkes and Traw are of the same field of endeavor, they specifically teach rendering of personalized media data (Perkes: [0012] or Traw: [0026]). 
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate the teachings of Perkes into Traw that would have allowed users of Traw to have a useful interface through which information is organized based on the set of metadata descriptors.  The user is permitted to issue commands relating to the media objects via the interface.  Media associated with the media objects from the one or more media sources is presented to the user based on the issued commands (Perkes: [0012]).

References
7.1. The prior art made of record: 
      A. U.S. Patent Application Publication 2003/0066090 A1.
      B. U.S. Patent Application Publication 2003/0110503 A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
      C. U.S. Patent Application Publication 2014/0006556 A1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5],  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 15, 2021